                            BEFORE THE UNITED STATES
                   JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

                                               )
 IN RE: JOHNSON & JOHNSON                      )   MDL Docket No.: 3015
 AEROSOL SUNSCREEN                             )
 MARKETING, SALES PRACTICES                    )
 AND PRODUCTS LIABILITY                        )
 LITIGATION                                    )


         INTERESTED PARTY RESPONSE TO MOTION FOR TRANSFER OF
                   ACTIONS PURSUANT TO 28 U.S.C. § 1407

       Pursuant to 28 U.S.C. § 1407 of the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation (“Panel”), counsel for Plaintiffs in Dominguez et al. v. Johnson & Johnson

Consumer, Inc., No. 4:21-cv-05419 (the “Interested Party”), pending in the Northern District of

California, respectfully submit this Interested Party Response in support of transferring and

consolidating all pending Johnson & Johnson Sunscreen (“J&J Sunscreen”) actions.                  The

Interested Party further submits that, for at least three reasons, the most appropriate venue for these

consolidated actions is the Northern District of California, where three J&J Sunscreen actions are

already pending.

       First, the judge currently presiding over the three actions, the Honorable James Donato,

has already shown his interest in these matters by moving with alacrity and issuing a Case

Management Scheduling Order setting the initial conference for October 21, 2021 in San

Francisco. There can be no dispute that Judge Donato has extensive experience effectively and

efficiently managing complicated litigations of this type. The same is true of the Honorable Jon

S. Tigar, also of the Northern District of California, who presided over one of the J&J Sunscreen

cases before the actions were consolidated with Judge Donato.




                                                   1
       Second, as compared to other prospective districts, the Northern District of California

currently possesses more than sufficient bandwidth to handle the large and complex influx of cases

the J&J Sunscreen litigation will involve in an efficient and timely manner, especially given the

congestion in other prospective transferee districts. The District of New Jersey, for example, had

60,624 cases pending as of June 2021. By contrast, the Northern District of California had only

14,157 cases pending at that same time.

       Third, the Northern District of California has a strong geographical nexus with the J&J

Sunscreen actions. As alleged in the Dominguez Action, Neutrogena Corporation manufactured

its sunscreen in California for decades and marketed and distributed these products from the state

as well. Even after Neutrogena Corporation was merged into the Defendant, Johnson & Johnson

Consumer Inc. (“JJCI” or “Defendant”), California remained, on information and belief, a central

location for Neutrogena business activities, including ongoing manufacturing. The controversy at

issue in these cases arises from those California-based activities. Further, a large number of the

consumers represented in the J&J Sunscreen cases are likely to reside or have purchased the

relevant products in the state.

       In the event the Panel decides against consolidating these cases in the Northern District of

California, the Interested Party proposes the Central District of California as an alternative forum.

That district also includes strong jurists, a manageable docket, and strong ties to the situs of

Defendant’s alleged misconduct.

  I.   ARUGMENT SUPPORTING CONSOLIDATION

       Under 28 U.S.C. § 1407, the Panel may consolidate numerous cases if the moving party

sufficiently demonstrates the following: (1) the lawsuits contain common questions of fact;

(2) consolidation best serves the convenience of the parties and witnesses; and (3) consolidation




                                                 2
promotes just and efficient conduct of such actions. See 28 U.S.C. § 1407. For all of the following

reasons, the J&J Sunscreen actions meet these statutory requirements and centralization is

warranted.

       A. The J&J Sunscreen Lawsuits Contain Common Questions of Fact.

        The threshold requirement for centralization pursuant to Section 1407 is the presence of

common questions of fact. Here, the core factual issues in each action are the same, including

whether Defendant 1 manufactured, marketed, sold, and distributed the sunscreen products at issue

in the litigation (the “Sunscreen Products”), whether Defendant failed to accurately inform

consumers of the dangers of the Sunscreen Products, and whether Defendant made

misrepresentations regarding the Sunscreen Products’ safety and efficacy. These common factual

issues predominate over any individual questions of fact in each action. Accordingly, because

numerous common issues of fact exist among these cases, the pending actions clearly satisfy the

first element of the transfer analysis under Section 1407. See, e.g., In re Heartland Payment Sys.,

Inc., 626 F. Supp. 2d 1336, 1337 (J.P.M.L. 2009) (“[W]e find that these actions involve common

questions of fact, and that centralization under Section 1407 . . . will serve the convenience of the

parties and witnesses and promote the just and efficient conduct of this litigation. . . . Centralization

will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect

to class certification; and conserve the resources of the parties, their counsel, and the judiciary.”).




1
  Though plaintiffs in the J&J Sunscreen cases have named a number of defendants, the
Interested Party believes Johnson & Johnson Consumer Inc. to be the proper named defendant in
each of the actions. See Brennan et al. v. Johnson & Johnson Consumer, Inc., No. 4:21-cv-
04869, Dkt. 1 at 5-7.


                                                   3
   B. Centralization Promotes a Just and Efficient Resolution for All Parties.

       Creating an MDL will minimize the risk of inconsistent rulings from various district courts,

thereby conserving judicial resources and promoting a just resolution. As noted above, all J&J

Sunscreen cases are or will be based on substantially similar underlying facts and, absent

consolidation, would entail costly and unnecessarily duplicative discovery. The current actions all

also rely upon similar legal theories of recovery and seek class certification under Federal Rule of

Civil Procedure 23. These issues will require broad class, fact, and expert discovery, wide-ranging

in scope, almost certainly requiring court guidance. Without consolidating these issues before one

MDL judge, the parties could well obtain differing discovery rulings from different courts, and the

various scheduling orders will greatly complicate efforts at informal coordination.

       Likewise, in the event the parties believe they can resolve these actions prior to trial, an

MDL would expedite and streamline settlement negotiations. There are already multiple firms

with filed J&J Sunscreen cases and more firms actively investigating J&J Sunscreen cases, which

will make successful informal coordination even more unlikely. By contrast, consolidation of

these matters before one MDL judge would conserve judicial resources and prevent duplicative

discovery and inconsistent pretrial rulings. See In re Lipitor (Atorvastatin Calcium) Mktg., Sales

Practices & Prods. Liab. Litig. (No. II), 997 F. Supp. 2d 1354, 1356 (J.P.M.L. 2014) (“The

increased presence of apparently unique counsel, coupled with the increased number of involved

actions, districts, and judges, makes it highly difficult, if not impossible, to coordinate this

litigation effectively on an informal basis.”).

       Without centralization, the already substantial and increasing number of actions will result

in higher costs for the litigants and duplicative discovery, with district courts required to expend




                                                  4
substantial resources considering the same or substantially similar issues. All of these factors

weigh strongly in favor of consolidation.

 II.      THE MOST APPROPRIATE TRANSFEREE FORUM IS THE NORTHERN
          DISTRICT OF CALIFORNIA

          Plaintiff Dominguez respectfully submits that the Northern District of California is the

most appropriate transferee venue. This district already has three pending related cases,

including one of the earliest filed cases (the Brennan Action), and all are already consolidated

before Judge Donato. Both Judge Donato and Judge Tigar, who originally presided over the

Interested Party’s action, have adjudicated and effectively managed numerous, similar complex

litigations involving application of the same legal principles and equally extensive factual

records. The Northern District of California is also well-positioned to handle the influx of cases

the litigation will involve and, on top of that, has a strong geographical nexus to the underlying

controversy.

       A. Several Cases Have Already Been Consolidated.

          As noted, the Interested Party’s action is pending in the Northern District of California

before the Honorable James Donato after having been transferred from the court of the

Honorable Jon S. Tigar. Two other cases, Rafal et al. v. Johnson & Johnson et al., No. 3:21-cv-

05524, and Brennan et al. v. Johnson & Johnson Consumer, Inc., No. 4:21-cv-04869, have been

related to the Dominguez Action and are likewise before Judge Donato. See Dominguez,

No. 4:21-cv-05419, Dkt. 23-24. These cases represent over a quarter of the pending J&J

Sunscreen actions. In total, four of the active cases in this litigation are in California, giving

warrant to California’s centrality to the facts at issue in these proceedings. Given California’s

size, more cases are likely to be filed in the State, further cementing its role as the central hub for

J&J Sunscreen litigation. Judge Donato has set a scheduling conference for October 21, 2021,



                                                   5
and these related actions are proceeding apace. See, e.g., In re J.P. Morgan Chase & Co. Sec.

Litig., 452 F. Supp. 2d 1350, 1351 (J.P.M.L. 2006) (transferring case to district which had the

“earliest filed” and “most procedurally advanced” action).

   B. The Northern District of California is Well Suited To Handle This MDL.

         The Northern District of California is a convenient and readily accessible location for both

parties and witnesses in these cases. It includes some of the nation’s most experienced judges in

MDL cases and major complex class action litigation. Judge James Donato, before whom the

Northern District of California cases are currently related, is an excellent and capable jurist. Judge

Donato was appointed to the federal bench in 2014 and has successfully managed several complex

MDLs in his years on the bench. As the Panel noted in consolidating the Google Antitrust

Litigation MDL before Judge Donato, he is an “experienced transferee judge” who “will steer this

litigation on a prudent course.” In re Google Antitrust Litig., No. MDL 2981, 2021 WL 409555,

at *3 (J.P.M.L Feb. 5, 2021). While Judge Donato is currently presiding over two MDLs, both are

relatively small. See Ex. 11, MDL Statistics Report - Distribution of Pending MDL Dockets by

District (Aug. 13, 2021) (listing Judge Donato’s MDLs as having 22 pending actions for In re

Capacitors Antitrust Litigation (No. III) and 19 pending actions for In re Google Play Store

Antitrust Litigation). Likewise, Judge Jon S. Tigar, who presided over the Dominguez Action

before it was related to the Rafal and Brennan Actions, is another excellent candidate for

overseeing the J&J Sunscreen cases. Judge Tigar has nearly 20 years of judicial experience and

appears to have the bandwidth to oversee these proceedings, given his current involvement in only

a single relatively small MDL. Indeed, given their skill and the relatedness of these actions to the

State of California, any of the Northern District’s judges would be well equipped to handle these

cases.




                                                  6
   C. The Center of Gravity of These Cases Is Located in California.

       Neutrogena, as a company and later a brand, has deep connections to California, both

operationally and managerially. For decades, Neutrogena Corporation maintained its corporate

headquarters in California. See Ex. 1, Business Search—Entity Detail, California Secretary of

State (last visited August 11, 2021) (listing Neutrogena Corporation’s original registration date

as August 29, 1962 and address as 5755 West 96th Street, Los Angeles, California); Ex. 2, 1988

Statement and Designation by Foreign Corporation (listing 5755 West 96th Street, Los Angeles,

California as Neutrogena Corporation’s principal executive office and principal office); Ex. 3,

January 2014 Statement of Information for the State of California Secretary of State (listing 5760

West 96th Street, Los Angeles, California as Neutrogena Corporation’s principal executive

office); Ex. 4, January 2015 Statement of Information for the State of California Secretary of

State (listing 5760 West 96th Street, Los Angeles, California as Neutrogena Corporation’s

principal executive office).

       Though Neutrogena Corporation was merged into Defendant in December 2015, on

information and belief, Defendant continued to manufacture Neutrogena products in California

after that time and continued to conduct marketing and distribution activities from the state.

Notably, after the merger, Neutrogena’s longtime California headquarters remained listed with

the California Secretary of State as the place where process should be served. Ex. 5, Certificate

of Surrender of Right to Transact Intrastate Business. Accordingly, it is overwhelmingly likely

that witnesses in these actions will be found in California.

       Other readily obtainable evidence indicates that Defendant continues to operate its

Neutrogena business out of California to this day and certainly until very close in time to the

filing of the J&J Sunscreen cases. As recently as August 12, 2021, Johnson & Johnson has




                                                 7
advertised for two high-level Neutrogena job openings, both in California: Senior Director,

Neutrogena Innovation and Brand Manager, Neutrogena. Notably, both positions are

categorized as marketing positions, a topic that is central to the claims in this litigation. Ex. 6,

Careers: Senior Director, Neutrogena Innovation, www.jnj.com (last visited August 12, 2021);

Ex. 7, Careers: Brand Manager, Neutrogena (1 of 2), www.jnj.com (last visited August 12,

2021). In addition, the sponsor of a sweepstakes that Neutrogena ran from July 2020 to August

2020 was listed as “Johnson & Johnson Consumer Inc., 5760 West 96th Street, Los Angeles, CA

90045.” Ex. 8, Quinceanera Rules & Regulations.

        In sum, all indications are that California is where the critical events and decision-making

related to the manufacturing and marketing of the Sunscreen Products took place. Accordingly,

it is likely that California has more relevant witnesses and documents than any other state. That

factor weighs strongly in favor of transferring this MDL to a California district court. See In re

All-Clad Metalcrafters, LLC, Cookware Mktg. & Sales Pracs. Litig., No. MDL 2988, 2021 WL

1221526, at *2 (J.P.M.L. Mar. 31, 2021) (noting that where a company had been based in on

location since 1971, “documents and witnesses relevant to plaintiffs’ claims likely will be found

there”).

    D. The Northern District of California Has Greater Judicial Bandwidth Than Any Other
       Potential Transferee District.

        The proposed MDL is likely to be sprawling and complex. The actions already filed on

behalf of consumers involve numerous statutory and common law causes of action, under the

laws of a multitude of states. It is likely, if not inevitable, that cases alleging physical injuries

will also be filed. The resulting complex litigation will spawn myriad legal, case management,

and administrative issues that will demand prompt and careful resolution to ensure a just and

efficient outcome for all parties involved. While the other districts presiding over J&J Sunscreen



                                                   8
cases include highly capable jurists and strong administrative apparatus, no other court in which

cases are pending has the simple capacity to handle what will likely be a sizable influx of

complex consumer cases involving advanced econometric modeling and, in the event of a

consolidation with injury cases, complicated pathological evidence.

       For example, movant has suggested the District of New Jersey as a potential transferee

district; however, given its current enormous case load, that district is not well-positioned to take

on an additional litigation of this size. 2 See In re Webvention LLC (‘294) Pat. Litig., 831 F.

Supp. 2d 1366, 1367 (J.P.M.L. 2011) (noting that two federal district courts that were not chosen

as transferee courts had “large civil caseloads”). As noted above, as of June 2021, there were

60,624 cases pending in the District of New Jersey. 3 By contrast, only 14,157 cases are pending

in the Northern District of California. Ex. 9, United States District Courts — National Judicial

Caseload Profile (June 30, 2021). Each seated judge in the District of New Jersey has a pending

caseload over three times the national average. 4 See Ex.10, Tracey Tully, Judges Juggle Over

2,700 Cases Each as Families Wait for Day in Court, New York Times (March 17, 2021).

Meanwhile, seated judges in the Northern District of California roughly match the national

average. Ex. 9. The District of New Jersey also suffers from four open vacancies, and while



2
  While some of the Interested Parties to this Petition note that New Jersey has the most J&J
Sunscreen actions before it, they fail to note that two of these actions were filed by the same law
firm, giving this district an inflated stature in the litigation. See Baker v. Johnson & Johnson
Consumer Inc., No. 3:21-cv-14421; Bodine v. Johnson & Johnson Consumer Inc., No. 3:21-cv-
14343.
3
  Defendant’s filing appears to list a substantially incorrect number of pending cases for the
District of New Jersey. See Defendants’ Response In Support Of Motion To Centralize Actions
For Pretrial Proceedings, MDL No. 3015, Dkt. 41, at 10. Instead of pending cases, the filing lists
the number of case terminations, giving the impression that the District of New Jersey had
approximately 50,000 fewer pending cases than it actually does.
4
  Judge Wolfson, Movant’s preferred jurist, is also presiding over Johnson & Johnson Talcum
Powder Products Marketing, Sales Practices and Products Liability Litigation, MDL No. 2738,
which involves over 34,000 actions.


                                                  9
President Biden has made nominations to begin filling these vacancies, the backlog of criminal

cases caused by the global pandemic will certainly be the first focus for any newly confirmed

judge.

         The very judge that the Motion to Transfer proposes handle the MDL, the Honorable

Freda L. Wolfson, has called for the District of New Jersey’s vacancies to be filled “urgently . . .

not just to relieve the burden on our judges, but to dispense justice in a timely fashion.” Id.

Recent press reports reflect similar concerns. As one commentator observed, “[s]hort-handed

and deluged by complex cases, New Jersey’s federal court is in the throes of a crisis that lawyers

and judges agree threatens a fundamental tenet of the legal system: access to justice.” See

Judges Juggle, Ex. 10.

         The undeniable challenges that the District of New Jersey now faces weigh strongly

against transferring the J&J Sunscreen cases there. To do so would disadvantage not only the

parties to the J&J Sunscreen cases but also the parties to the important cases already pending in

that district. All of these litigants undeniably deserve access to justice dispensed in a timely and

efficient manner.

   E. As An Alternative, The Central District Of California Would Be An Appropriate
      Transferee Forum.

         Of the remaining districts outside the Northern District of California that this Panel may

consider as a prospective transferee forum, the Central District of California stands above the

others. The site of one of the earliest filed cases in this litigation, French v. Neutrogena Corp.,

Case No. 2:21-cv-5048, the Central District of California also has good experience successfully

managing MDLs, and its docket is significantly lighter than that of the District of New Jersey, for

example. Headquartered in Los Angeles, the Central District of California is geographically

related to many of the documents and witnesses at issue in this case, as well as easily accessible to



                                                 10
parties throughout the country. Transfer to the Central District of California for consolidated or

coordinated pretrial proceedings is an appropriate alternative.

III.   CONCLUSION

       For the foregoing reasons, the Interested Party respectfully requests that the Panel grant the

motion for transfer and coordination or consolidation under 28 U.S.C. § 1407 and transfer these

consolidated actions to the Northern District of California. Alternatively, the J&J Sunscreen

actions should be transferred to the Central District of California.




                                                 11
Dated: August 19, 2021   Respectfully Submitted,

                         /s/ Seth A. Meyer
                         Seth Meyer
                          sam@kellerlenkner.com
                         Alex Dravillas
                           ajd@kellerlenkner.com
                         KELLER LENKNER LLC
                         150 N. Riverside Plaza, Suite 4270
                         Chicago, Illinois 60606
                         Telephone: (312) 741-5220
                         Fax: (312) 971-3502

                         Warren Postman
                          wdp@kellerlenkner.com
                         KELLER LENKNER LLC
                         1300 I Street, N.W., Suite 400E
                         Washington, D.C. 20005
                         Telephone: (202) 918-1123
                         Fax: (312) 971-3502

                         Kimberly Channick
                          kchannick@alexwalshlaw.com
                         WALSH LAW PLLC
                         13428 Maxella Avenue, #203
                         Marina del Rey, CA 90292

                         Alexandra Walsh
                          awalsh@alexwalshlaw.com
                         WALSH LAW PLLC
                         1050 Connecticut Ave, NW, Suite 500
                         Washington D.C. 20036
                         Telephone: (213) 863-4276
                         Fax: (202) 780-3678

                         David B. Byrne III
                          david.byrne@beasleyallen.com
                         BEASLEY, ALLEN, CROW, METHVIN,
                         PORTIS & MILES, P.C.
                         218 Commerce Street
                         Montgomery, Alabama 36104
                         Telephone: (334) 269-2343

                         Attorney for Dominguez Plaintiffs




                              12
